                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                            No. 1:17-cr-00125-MC
                                                                     No. 1:18-cv-01678-MC

       v.                                                            OPINION & ORDER

NATHANAEL JAMES YOUNG,

            Defendant.
_______________________________________
McSHANE, District Judge.

       The matter comes before the Court on Defendant Nathanael James Young’s Motion to

Vacate or Correct Sentence pursuant to 28 U.S.C. § 2255. ECF No. 43. The Court concludes that

three of Defendant’s predicate convictions do not qualify as serious drug offenses under the Armed

Career Criminal Act (“ACCA”) and that Defendant’s former counsel was ineffective for failing to

argue against the application of the ACCA’s mandatory minimum sentence. Defendant’s motion

under § 2255 is therefore GRANTED. Defendant’s sentence is VACATED and Defendant shall

be transported for resentencing.

                                       BACKGROUND

       On July 6, 2017, Defendant Nathaneal James Young was charged by superseding

indictment with a single count of Felon in Possession of a Firearm and single count of Unlawful

Possession of a Stolen Firearm. ECF No. 14. The superseding indictment alleged that Young had

at least three prior convictions for drug trafficking offenses and was subject to the penalties




Page 1 – OPINION & ORDER
established by the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1). Young had the following

relevant prior convictions in Oregon state court:

   (1) A 2016 conviction for Unlawful Delivery of Methamphetamine in Coos County Circuit

       Court;

   (2) A 2012 conviction for Unlawful Delivery of Methamphetamine in Josephine County

       Circuit Court;

   (3) A second 2012 conviction for Unlawful Delivery of Methamphetamine in Josephine

       County Circuit Court;

   (4) A 2004 conviction for Possession of a Precursor Substance with Intent to Manufacture a

       Controlled Substance in Josephine County Circuit Court; and

   (5) A 1999 conviction for Conspiracy to Deliver Marijuana in Curry County Circuit Court.

       On July 17, 2017, Young appeared before Magistrate Judge Clarke and pleaded guilty to

Felon in Possession of a Firearm pursuant to a plea agreement. ECF Nos. 21, 22, 23, 24. Young

acknowledged that the Government would seek an enhanced sentence of 180 months under the

ACCA based on his prior felony drug offenses. In exchange, the Government agreed to dismiss

the charge of Unlawful Possession of a Stolen Firearm. Young was also facing state charges in

Coos County Circuit Court. As part of the plea agreement, the state prosecutor agreed to

recommend a sentence of 36 months to run concurrent to Young’s federal sentence. Judge Clarke

accepted Young’s plea, ordered that a presentence report (“PSR”) be prepared, and then referred

the matter to this Court for sentencing.

       The PSR found that Young’s total offense level was 30 with a criminal history category of

VI, which yielded an advisory guidelines range of 168 to 210 months. The PSR also found that




Page 2 – OPINION & ORDER
Young was subject to the statutory mandatory minimum sentence under the ACCA, which yielded

an adjusted guidelines range of 180 to 210 months.

       At the time of sentencing, Young was represented by attorney Robert Stone. During the

sentencing hearing, Stone advised the Court that Young did not object to the application of the

ACCA mandatory minimum sentence. ECF No. 39 (Transcript of Sentencing Hearing).

       On November 16, 2017, this Court sentenced Young to 180 months to be served concurrent

with the Coos County Circuit Court sentence, followed by five years of supervised release. As

part of that sentence, this Court found that Young was subject to the ACCA mandatory minimum

sentence.

       On December 1, 2017, Young filed a Notice of Appeal, which he voluntarily dismissed in

March 2018. ECF Nos. 34, 42. This motion followed.

                                     LEGAL STANDARDS

       Under 28 U.S.C. § 2255, a federal prisoner in custody under sentence may move the court

that imposed the sentence to vacate, set aside, or correct the sentence on the ground that:

       [T]he sentence was imposed in violation of the Constitution or laws of the United
       States, or that the court was without jurisdiction to impose such sentence, or that
       the sentence was in excess of the maximum authorized by law, or is otherwise
       subject to collateral attack. . . .

28 U.S.C. § 2255(a).

       To warrant relief, a petitioner must demonstrate that the error of constitutional magnitude

had a substantial and injurious effect or influence on the guilty plea or the jury’s verdict. Brecht

v. Abrahamson, 507 U.S. 619, 637 (1993); see also United States v. Montalvo, 331 F.3d 1052,

1058 (9th Cir. 2003) (“We hold now that Brecht’s harmless error standard applies to habeas cases

under section 2255, just as it does to those under section 2254.”).




Page 3 – OPINION & ORDER
                                         DISCUSSION

        Young contends that his convictions for Unlawful Delivery of Methamphetamine do not

qualify as serious drug offenses under the ACCA and that if those convictions were removed from

consideration, he no longer qualifies as an armed career criminal. As such, Young contends that

his ACCA sentence exceeds the maximum authorized by law. Young further alleges that his trial

attorney, Robert Stone, was ineffective for failing to challenge the application of the ACCA

mandatory minimum sentence.

   I.      Serious Drug Offenses and the ACCA

        Federal law generally prohibits individuals convicted of felonies from possessing firearms.

18 U.S.C. § 922(g).      Under ordinary circumstances, ten years is the maximum term of

imprisonment for a violation of § 922(g). 18 U.S.C. § 924(a)(2). However, if an individual with

three previous convictions for a “violent felony or a serious drug offense” violates § 922(g), the

ACCA mandates a sentence of at least fifteen years. 18 U.S.C. § 924(e)(1). For the purposes of

the ACCA, a “serious drug offense” is an offense under the Controlled Substances Act, the

Controlled Substances Import and Export Act, or “chapter 705 of title 46, for which a maximum

term of imprisonment of ten years or more is prescribed by law,” or, as relevant for the present

case:

        [A]n offense under State law, involving manufacturing, distributing, or possessing
        with intent to manufacture or distribute, a controlled substance (as defined in
        section 102 of the Controlled Substances Act (21 U.S.C. 802), for which a
        maximum term of imprisonment of ten years or more is prescribed by law[.]

18 U.S.C. § 924(e)(2)(A).

        In assessing whether a prior state conviction qualifies as an ACCA predicate, courts apply

a categorical inquiry.




Page 4 – OPINION & ORDER
        Under that approach, [a] prior conviction qualifies as an ACCA predicate only if,
        after comparing the elements of the statute forming the basis of the defendant’s
        conviction, with elements of the generic crime—i.e., the offense as commonly
        understood—the statute’s elements are the same as, or narrower than, those of the
        generic offense. If the elements of the state crime are broader than those of the
        generic crime, there is no categorical match and, absent application of the modified
        categorical approach, the state crime cannot serve as a predicate conviction under
        the ACCA.

United States v. Franklin, 904 F.3d 793, 796-97 (9th Cir. 2018) (internal quotation marks and

citations omitted, internal alterations normalized).

        In applying the categorical approach, courts look to both the text of the state statute and

state court cases interpreting the statute. United States v. Strickland, 860 F.3d 1224, 1226 (9th Cir.

2017). “State cases that examine the outer contours of the conduct criminalized by the state statute

are particularly important because ‘we must presume that the conviction rested upon [nothing]

more than the least of th[e] acts criminalized.’” Id. at 1226-27 (quoting Moncrieffe v. Holder, 569

U.S. 184 (2013)).

        In the present case, Young challenges the inclusion of three of his prior convictions, all for

Unlawful Delivery of Methamphetamine in violation of ORS 475.890, as serious drug offenses

under the ACCA. ORS 475.890(1) provides that, “Except as authorized by ORS 475.005 to

475.285 and 475.752 to 475.980, it is unlawful for any person to deliver methamphetamine.”

        “Deliver” or “delivery” means “the actual, constructive or attempted transfer, other than

by administering or dispensing, from one person to another of a controlled substance, whether or

not there is an agency relationship.” ORS 475.005(8). This case turns on whether the Oregon

definition of “delivery” is broader than the generic federal offense, particularly with respect to

Oregon’s definition of an “attempted” offense.1


1
 In United States v. Parry, 479 F.3d 722 (9th Cir. 2007) the Ninth Circuit found that Oregon convictions for
Unlawful Delivery of a Schedule II Controlled Substance qualified as a “serious drug offense” under the ACCA.
The challenge in Parry, and so the only issue confronting the court, was whether Oregon delivery convictions were


Page 5 – OPINION & ORDER
    A. Sandoval v. Sessions

        The Ninth Circuit has recently applied the categorical approach to Oregon’s general

delivery of a controlled substances statute, ORS 475.992(1)(a), in the immigration context.

Sandoval v. Sessions, 866 F.3d 986 (9th Cir. 2017).2 In 1998, Sandoval, a lawful permanent

resident, was convicted of unlawful delivery of a controlled substance in Oregon state court. Id.

at 988. He was sentenced to community service and probation and committed no further criminal

offenses. Id. In 2010, the Government instituted removal proceedings against Sandoval, alleging

that his 1998 conviction constituted an aggravated felony. Id.

        In the immigration context, aggravated felonies include “drug trafficking crimes,” which,

like “serious drug offenses” under the ACCA, are considered by reference to the Controlled

Substances Act through the categorical approach. Sandoval, 866 F.3d at 989. The Controlled

Substances Act defines “deliver” or “delivery” to mean “the actual, constructive, or attempted

transfer of a controlled substance or a listed chemical, whether or not there exists an agency

relationship.” 21 U.S.C. § 802(8).

        Consistent with that statutory definition, the Ninth Circuit held that the “generic” offense

for delivery of a controlled substance (heroin, in Sandoval’s case) required the following elements:

(1) knowing or intentional; (2) delivery, attempted delivery, conspiracy to deliver, or possession

with intent to deliver; (3) of a controlled substance. Sandoval, 866 F.3d at 990. Critically, the

generic offense “may not be accomplished by merely soliciting delivery—i.e., offering delivery”

of the controlled substance. Id.



punishable by up to ten or more years imprisonment under 28 U.S.C. § 924(e)(2)(A)(ii). Parry did not address
whether the underlying convictions were categorically overbroad as to delivery. See United States v. Ernst, 293 F.
Supp.3d 1242, 1246 (9th Cir. 2017) (so noting).
2
  As noted in Sandoval v. Sessions, 866 F.3d 986, 988 n.1 (9th Cir. 2017), ORS 475.992 was subsequently
renumbered as ORS 475.752. The statute provides that, except as authorized, “it is unlawful for any person to
manufacture or deliver a controlled substance.” ORS 475.752(1).


Page 6 – OPINION & ORDER
       Under Oregon law, however, mere solicitation of delivery of a controlled substance

constitutes a “substantial step” towards committing the offense. Sandoval, 866 F.3d at 990.3 “And,

taking a substantial step toward committing the crime of attempted delivery by solicitation

‘constitutes delivery’ in Oregon.” Id. (quoting State v. Sargent, 110 Or. App. 194, 197-98 (1991)).

Because Oregon’s definition of “delivery” includes solicitation within the meaning of “attempt,”

the Ninth Circuit concluded that it was not a categorical match for the generic offense of delivery

of a controlled substance. Id. at 993.4 Accordingly, the Ninth Circuit found that Sandoval had not

been convicted of an aggravated felony. Id. at 994.

    B. ACCA

         In Sandoval, the Ninth Circuit was not confronted with, and so did not address, whether

Oregon’s definition of delivery is a categorical match for purposes of the ACCA. The Government

contends that a “serious drug offense” under the ACCA is substantially different from the

aggravated felony standard discussed in Sandoval. The Government urges the Court to adopt an

expansive definition of offenses “involving” the delivery of controlled substances. 18 U.S.C. §

924(e)(2)(A)(ii) (defining a serious drug offense as “an offense under State law, involving

manufacturing, distributing, or possessing with intent to manufacture or distribute, a controlled

substance . . .”) (emphasis added).



3
  In Sandoval, the court considered a 1985 Oregon appellate court decision, State v. Self, 75 Or. App. 230 (1985), in
which Self was convicted of “solicitation of attempted delivery of an illegal substance” based on jailhouse calls in
which he suggested that, if Self’s acquaintance helped a third party with bail money, the third party would help the
acquaintance obtain cocaine in California. Self, 75 Or. App. at 232-33. As the Sandoval court noted, the conviction
was sustained despite the fact that Self did not possess or even offer to deliver cocaine; there was no evidence that
the third party was willing to help the acquaintance get cocaine; and no agreement was ever actually reached.
Sandoval, 866 F.3d at 990-91. In State v. Sargent, 110 Or. App. 194 (1991), the Oregon Court of Appeals re-
affirmed the holding of Self, finding that solicitation was enough to sustain a conviction for delivery and “it is
possible to commit the crime of delivery without having a possessory interest in the controlled substance.” Id. at
199.
4
  The Ninth Circuit also concluded that Oregon’s delivery of a controlled substance statute did not qualify as an
aggravated felony under the modified categorial approach because it was not divisible with respect to whether an
“attempt” is accomplished by solicitation. Sandoval, 866 F.3d at 994.


Page 7 – OPINION & ORDER
       A similar argument has been recently considered and rejected by the Ninth Circuit in

United States v. Franklin, 904 F.3d 793 (9th Cir. 2018). In that case, Franklin was convicted of

Felon in Possession of a Firearm in federal court. Franklin had a number of prior Washington state

court convictions for Unlawful Delivery of a Controlled Substance, Wash. Rev. Code § 69.50.401.

Id. at 796. The district court found that Franklin’s delivery convictions qualified as “serious drug

offenses” and imposed the ACCA mandatory minimum sentence of fifteen years. Id. The Ninth

Circuit had already determined, in the context of the Immigration and Nationality Act (“INA”),

that the scope of Washington’s accomplice liability statute rendered the state’s drug trafficking

statutes categorically overbroad with respect to their federal drug trafficking equivalents. Id. at

797 (citing United States v. Valdivia-Flores, 876 F.3d 1201, 1210 (9th Cir. 2017)).

       In Franklin, the Ninth Circuit was confronted with the question of whether there was any

meaningful difference between the “serious drug offense” clause of the ACCA and INA’s “illicit

trafficking” clause discussed in Valdivia-Flores for purposes of the categorical approach.

Franklin, 904 F.3d at 798. Among other arguments, the Government contended in Franklin, as in

the present case, that the inclusion of the word “involving” in the ACCA’s definition of “serious

drug offense” substantially broadened the scope of the statute and distinguished the categorical

inquiry under the ACCA from a similar analysis performed under federal immigration statutes. Id.

at 800-01. The Government argued that, in the context of the ACCA, “involving” should be

understood to mean “relating to” or “connected with” the manufacture, distribution, or possession

of a controlled substance. Id. at 801. The Ninth Circuit rejected that interpretation, holding instead

to a narrow definition of “involving” as “including (something) as a necessary part or result.” Id.

(internal quotation marks and citation omitted, alteration normalized). As such, the Franklin court




Page 8 – OPINION & ORDER
held, the prior delivery convictions are subject to the same categorical analysis under the ACCA

and under the INA. Id. at 802.

       Although Franklin and Valdivia-Flores applied the categorical analysis with respect to

accomplice liability under Washington’s drug delivery statutes, rather than the scope of

“attempted” delivery of a controlled substance under Oregon law, the similarity to Sandoval is

obvious and instructive.

       The holding of Franklin is also consistent with recent decisions by the courts of this District

applying Sandoval to Oregon drug delivery convictions. In Ernst v. United States, 293 F. Supp.3d

1242 (D. Or. 2017), reconsideration denied, 291 F. Supp.3d 1190 (D. Or. 2018), Judge Aiken

sentenced the defendant to fifteen years under the ACCA because of his prior convictions for

delivery of a controlled substances, which were found to be serious drug offenses. Id. at 1243.

Ernst unsuccessfully sought relief via direct appeal before filing a collateral challenge under §

2255. Id. at 1243-44. Judge Aiken found that Sandoval, while not dispositive, provided important

guidance concerning the reach and scope of Oregon’s drug delivery statutes under the categorical

approach. Id. at 1248-49. Judge Aiken determined that a more restrictive definition of “involving”

should be applied when considering whether drug offenses fall within the ACCA, a conclusion

that was recently confirmed by Franklin. Id. at 1247-50. As in Sandoval, Judge Aiken found that

Oregon law permits conviction for delivery based on an attempt, which can in turn be sustained

by mere solicitation. Id. at 1249-50. As a consequence, Judge Aiken held that a conviction for

delivery of a controlled substance was not a serious drug offense under the ACCA. Id. at 1250.




Page 9 – OPINION & ORDER
In McCullen v. Ives, No. 3:17-cv-1260-JE, 2018 WL 2164867 (D. Or. May 10, 2018), Judge

Mosman followed the reasoning of Ernst and granted the defendant’s habeas petition.5

         In the present case, ORS 475.890 incorporates the same ORS 475.005(8) definition of

“deliver” as the former ORS 475.992(1) discussed in Sandoval. The Court finds the reasoning of

Ernst and McCullen persuasive.6 Consistent with those prior decisions, the Court concludes that

Oregon’s delivery of a controlled substance statutes permit conviction based on mere solicitation.

Consistent with Franklin, the word “involving,” as used in the ACCA’s definition of a “serious

drug offense,” must be interpreted narrowly. Given such a reading, a state statute is subjected to

the same categorical analysis whether it is considered under the ACCA’s definition of a “serious

drug offense” or the immigration statute considered in Sandoval.                        Accordingly, the Court

concludes that Oregon’s delivery of a controlled substance statute is categorically overbroad for

purposes of the ACCA.7 As such, the Court concludes that Young’s convictions for Unlawful

Delivery of Methamphetamine in violation of ORS 475.890 do not qualify as predicate convictions

under the ACCA. When those convictions are eliminated from consideration, Young does not

have the predicate convictions necessary to sustain a fifteen-year sentence under the ACCA.8

5
  Judge Mosman’s written opinion memorializes but does not describe his oral ruling in McCullen v. Ives, 3:17-cv-
01260-JE. The substantive ruling is available in the transcript of oral argument, which can be found in the electronic
docket for 3:17-cv-01260-JE, at ECF No. 25.
6
  The Government has cited and the Court has considered three out-of-circuit decisions which reached contrary
conclusions: United States v. Vickers, 540 F.3d 356, 363-66 (5th Cir. 2008);United States v. Bynum, 669 F.3d 880,
884-88 (8th Cir. 2012); and United States v. Whindleton, 797 F.3d 105, 108-111 (1st Cir. 2015). The persuasive
value of those out-of-circuit decisions, particularly with respect to the scope of “involving” under the ACCA, has
been substantially undermined by the Ninth Circuit’s decision in Franklin.
7
  Neither party has advanced any argument concerning the divisibility of the relevant statutes and so the Court
declines to consider the application of the modified categorical approach. As previously noted, the Ninth Circuit has
already concluded that the former ORS 475.992(1) is indivisible with respect to whether an attempted delivery may
be accomplished by solicitation. Sandoval, 866 F.3d at 994.
8
  In a footnote of his original motion, Young argues that his convictions do not qualify as ACCA predicates because
Oregon’s sentencing laws prohibit the imposition of a ten-year prison sentence. Def. Mot. 7 n.1. Although this
argument was contrary to established precedent at the time, it has since been vindicated by the Ninth Circuit’s recent
ruling in United States v. Valencia-Mendoza, 912 F.3d 1215 (9th Cir. 2019) (holding that courts must consider both
a crime’s statutory elements and sentencing factors when determining whether an offense is “punishable” by a
certain term of imprisonment). However, as this motion can be resolved on the grounds actually litigated by the
parties, any additional briefing on this issue would only serve to delay granting Young the relief he seeks.


Page 10 – OPINION & ORDER
   II.      Ineffective Assistance of Counsel

         Young contends that his trial counsel, Robert Stone, was ineffective for failing to advance

an objection to the imposition an ACCA sentence based on Sandoval and Ernst. Courts use a two-

part test to determine whether a defendant has received constitutionally deficient assistance of

counsel. Premo v. Moore, 562 U.S. 115, 121 (2011). Under this test, a defendant must prove that

counsel’s assistance was deficient and that the deficient performance prejudiced the defense. Id.

         To prove the deficiency of counsel’s performance, the defendant must show counsel made

errors so serious that his “‘representation fell below an objective standard of reasonableness’”

under prevailing professional norms. Stanley v. Cullen, 633 F.3d 852, 862 (9th Cir. 2011) (quoting

Strickland v. Washington, 466 U.S. 668, 688 (1984)). The court must inquire “whether counsel’s

assistance was reasonable considering all the circumstances” at the time of the assistance.

Strickland, 466 U.S. at 688.

         In assessing whether counsel’s performance was deficient, “courts must ‘indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance’ and make every effort ‘to reconstruct the circumstances of counsel’s challenged

conduct, and to evaluate the conduct from counsel’s perspective at the time.’” Hibbler v. Benedetti,

693 F.3d 1140, 1149 (9th Cir. 2012) (quoting Strickland, 466 U.S. at 689). Ultimately, the

defendant’s “burden is to show ‘that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.’” Harrington v.

Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 687).

         “To satisfy the prejudice prong under Strickland, a defendant must show ‘a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.’” Saesee v. McDonald, 725 F.3d 1045, 1048 (9th Cir. 2013) (quoting Strickland,




Page 11 – OPINION & ORDER
466 U.S. at 694). “‘A reasonable probability is a probability sufficient to undermine confidence

in the outcome.’” Id. (quoting Strickland, 466 U.S. at 694).

       The court “need not determine whether counsel’s performance was deficient before

examining the prejudice suffered by the defendant[.]” Strickland, 466 U.S. at 697. “If it is easier

to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, . . . that course

should be followed.” Id.

       In this case, Stone has submitted a declaration in support of Young’s § 2255 motion. ECF

No. 44. In his declaration, Stone affirms that he was aware of the Sandoval decision at the time

of sentencing and advised Young that, while Sandoval could be helpful in challenging an ACCA

conviction, it was “undecided and uncertain.” Stone Decl. Stone was initially convinced that the

ACCA’s definition of a “serious drug offense” was broader than the immigration statute at issue

in Sandoval, but that Stone became less certain of that conclusion as the time for sentencing neared.

Id. Before sentencing, Stone affirms that he encouraged Young to explore the possibility of

challenging his ACCA eligibility with post-conviction counsel. Id.

       The Ernst decision, discussed in the preceding section, was issued three days before Young

was to be sentenced. Stone Decl. With respect to that decision, Stone affirms:

       I was not aware of the decision in Ernst before Mr. Young’s sentencing, and I
       should have been. Had I been aware of the decision in Ernst, I would have advised
       Mr. Young to withdraw his guilty plea. I already had questioned the soundness of
       my advice to Mr. Young to accept the ACCA agreement, and the decision in Ernst
       would certainly have caused me to change my advice to Mr. Young. I would have
       advised him to renegotiate his sentence with the United States and, if that had not
       been successful, would have litigated whether Mr. Young’s prior convictions could
       serve as predicates under the ACCA. . . . I believe that I made an unreasonable error
       in representing Mr. Young. I should have challenged the use of his prior
       convictions as predicates under the ACCA. That was especially true after the
       decision in Ernst. Had I challenged the use of those convictions as predicates under
       the ACCA, I believe that Mr. Young’s sentence would have been considerably
       shorter than the 180-month sentence imposed. My failure to challenge the
       convictions was error, and not the result of strategy.



Page 12 – OPINION & ORDER
Id.

       Although the desire for a global resolution of both state and federal offenses was a primary

motivator in Stone’s negotiation of the plea deal, Stone affirms that he would still have

recommended challenging the application of the ACCA, had he been aware of Ernst at the time of

sentencing. Stone Decl. If Stone had successfully argued against the imposition of the ACCA’s

mandatory minimum sentence, Young would have been sentenced to fewer total months of

incarceration, even in the unlikely circumstance that the state court imposed a consecutive

sentence. Id.

       On this record, and giving particular consideration to Stone’s declaration, the Court

concludes that Stone was ineffective for failing to challenge the imposition of the ACCA

mandatory minimum based on Ernst and Sandoval. For the reasons discussed in the preceding

section, the Court concludes that Young has made a sufficient showing of prejudice. Accordingly,

the Court GRANTS Young’s motion under 28 U.S.C. § 2255.

                                         CONCLUSION

       For the reasons set forth above, Defendant’s Motion under 28 U.S.C. § 2255, ECF No. 43,

is GRANTED. Defendant’s sentence is hereby VACATED and Defendant is ordered to be

transported to the District of Oregon for resentencing. The courtroom deputy will contact the

parties to arrange an appropriate date for resentencing.

         It is so ORDERED and DATED this 30th day of April, 2019.



                                              s/Michael J. McShane
                                              MICHAEL McSHANE
                                              United States District Judge




Page 13 – OPINION & ORDER
